Exhibit 10.1

 

UTI Corporation

2000 Stock Option and Incentive Plan

Non-Incentive Stock Option Agreement

 

Option Number:

 

Grant Date:

 

Stock Option Exercise Price:

 

Last Date to Exercise:  (1)

 

Number of Shares of Common Stock

Covered by Grant of Options:

 

Name of Optionee:

 

We are pleased to inform you that the Board of Directors (the “Board”) has
granted you an option to purchase UTI Corporation common stock, par value $.01
(“Stock”).  Your grant has been made under the UTI Corporation 2000 Stock Option
and Incentive Plan (the “Plan”), which, together with the terms contained in
this Agreement, sets forth the terms and conditions of your grant and is
incorporated herein by reference.  A copy of the Plan is attached.  Please
review it carefully.  If any provisions of the Agreement should appear to be
inconsistent with the Plan, the Plan will control.

 

 

 

This stock option grant has been executed and

 

delivered as of

 

on behalf of UTI Corporation

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

This is not a stock certificate or a negotiable instrument.  Non-Transferable.

 

--------------------------------------------------------------------------------

(1)      Certain events can cause an earlier termination of the Option.  See
“Exercise” below. 

 

--------------------------------------------------------------------------------


 

1.   Vesting:

The Option is vested as to 100% of the shares of Stock purchasable pursuant to
the Option upon execution of this Agreement.

 

2.   Exercise:

You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares of not less than 100 shares, unless the number of shares purchased
is the total number available for purchase under the Option, by following the
exercise procedures as set forth in the Plan.  All exercises must take place
before the Last Date to Exercise, or such earlier date following your death,
disability or your ceasing to provide services as described below under “Service
Requirements.”  The number of shares you may purchase as of any date cannot
exceed the total number of shares vested by that date, less any shares you have
previously acquired by exercising this Option.  Section 18 of the Plan provides
a description of certain events involving a change in control of the Company
that may cause your Option to terminate before the Last Date to Exercise.

 

3.   Service Requirements:

If you cease to provide services to the Company or its affiliates, you or your
estate will have twelve (12) months from the later of (i) the cessation of your
provision of services to the Company and (ii) the date the Stock become publicly
traded as described in Section 5(f).  The Board shall have the authority, in its
sole discretion, to determine if you have ceased to provide services to the
Company or its affiliates.

 

4.   Taxes and Withholding:

This Option shall not constitute an Incentive Stock Option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.  In the event that
the Company or any of its affiliates determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or an affiliate.

 

5.   Non-transferability:

a. General.  During your lifetime, only you (or, in the event of your legal
incapacity or incompetency, your guardian or legal representative) may exercise
the Option and no Option shall be assignable or transferable by you, other than
by will or the laws of descent and distribution.

 

b. Right of First Refusal.  You (or such other individual who is entitled to
exercise an Option) may not sell, pledge, assign, gift, transfer, or otherwise
dispose of any shares of Stock acquired pursuant to an Option to any person or
entity without first offering such shares to the Company for purchase on the
same terms and conditions as those offered the proposed transferee.  The Company
may assign its right of first refusal under this Section 5(b), in whole or in
part, to (1) any holder of stock or other securities of the Company (a
“Stockholder”), (2) any affiliate or (3) any other person or entity that the
Board determines has a sufficient relationship with or interest in the Company. 
The Company shall give reasonable written notice to you of any such assignment
of its rights.  The restrictions of this Section 5(b) re-apply to any person to
whom Stock that was originally acquired pursuant to an Option is sold, pledged,
assigned, bequeathed, gifted, transferred or otherwise disposed of, without
regard to the number of such subsequent transferees or the manner in which they
acquire the Stock, but the restrictions of this Section 5(b) do not apply to a
transfer of Stock that occurs as a result of your death or the death of any
subsequent transferee (but shall apply to the executor, the administrator or
personal representative, the estate, and the legatees, beneficiaries and assigns
thereof).

 

c. Company’s Repurchase Rights.  Upon the termination of your employment or
other relationship with the Company or an affiliate, the Company shall have the
right, for a period of up to twelve months following such termination, to
repurchase any or all of the shares acquired by you or your transferee pursuant
to this Option (including shares that were previously transferred pursuant to
Sections 5(b) above), at a price equal to the fair market value, as defined in
Section 5(e) hereof, of such shares on the date of termination. Upon the
exercise of an Option following termination of your employment or other
relationship with the Company or an affiliate, the Company shall have the right,
for a period of up to twelve months following such exercise, to repurchase any
or all such shares of Stock acquired by you pursuant to such exercise of such
Option at a price that is equal to the fair market value, as defined in
Section 5(e) hereof,  of such shares (including shares that were previously
transferred pursuant to Section 5(b) above) on the date of exercise.  In the
event that the Company determines that it cannot or will not exercise its rights
to purchase Stock under this Section 5(b), in whole or in part, the Company may
assign its rights, in whole or in part, to (1) any Stockholder, (2) any
affiliate or (3) any other person or entity

 

--------------------------------------------------------------------------------


 

that the Board determines has a sufficient relationship with or interest in the
Company.  The Company shall give reasonable written notice to the individual of
any assignment of its rights.

 

d.  Installment Payments.  In the case of any purchase of Stock under this
Section 5, at the option of the Company or its permitted assignee, the Company
or its permitted assignee may pay you, the transferee of the Option or other
registered owner of the Stock the purchase price in three or fewer annual
installments.  Interest shall be credited on the installments at the applicable
federal rate (as determined for purposes of Section 1274 of the Code) in effect
on the date on which the purchase is made.  The Company or its permitted
assignee shall pay at least one-third of the total purchase price each year,
plus interest on the unpaid balance, with the first payment being made on or
before the 60th day after the purchase.

 

e.  Fair Market Value.  As used in this Section 5 and notwithstanding anything
to the contrary in the Plan, the term “fair market value” shall mean the price
per share established pursuant to an applicable appraisal, as hereinafter
defined, prepared by a Board-appointed independent appraiser who satisfies the
requirements that would be applicable under section 401(a)(28)(C) of the Code if
this was an employee stock ownership plan.  To be an applicable appraisal, the
appraisal must have been completed as of a date no more than six (6) months
before or after the date of the event giving rise to the necessity of
determining the fair market value of shares of Stock hereunder, as the Board
shall determine in good faith.

 

f.  Publicly Traded Stock.  If the Stock is listed on an established national or
regional stock exchange or is admitted to quotation on the National Association
of Securities Dealers Automated Quotation System, or is publicly traded in an
established securities market, the foregoing transfer restrictions of Sections
5(b) and 5(c) shall terminate as of the first date that the Stock is so listed,
quoted or publicly traded.

 

6.   Market Standoff Agreement:

In connection with the initial public offering of the Company’s securities and
upon request of the Company or the underwriters managing such underwritten
offering of the Company’s securities, you (or your transferee) agree not to
sell, make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any shares of Stock acquired pursuant to this Option (other
than those included in the registration) without the prior written consent of
the Company or such underwriters, as the case may be, for such period of time
(not to exceed 180 days) from the effective date of such registration as may be
requested by the Company or such managing underwriters and to execute an
agreement reflecting the foregoing as may be requested by the underwriters at
the time of the Company’s initial public offering.

 

* * * * *

 

--------------------------------------------------------------------------------